NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/21, 2/4/21, 12/15/20, 11/19/20, 9/29/20, 9/2/20, 8/20/20, 7/24/20, 2/20/20, 11/22/19, 9/19/19 and 7/18/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duparre (US 2017/0187933) in view of Ciurea (US 2017/0244960).

	As per independent claim 1, Duparre teaches a light field camera system (Figures 1, 2A, 4 & 5 and Para [0119 & 0192]) comprising: 
an imaging camera array (Fig.1: array 100. Fig.2A: array 230. Fig.4: array 410. The array comprises plural “imaging cameras” imagers i.e. 1A-NM, 240 & 540. Para [0065-0067, 0082, 0086 & 0100-0101]);
a controller (Elements 440 & 420 per Figures 4 & 5 being hardware, software or combination of both, Para [0100-0102]) configured to:
generate a first temperature data for a first imaging camera included in the imaging camera array for a first time (The array 100, 230 & 410 comprises plural “imaging cameras” imagers i.e. 1A-NM, 240 & 540. The array may also have sensors to sense physical parameters such as determining temperature/thermal effects on one or more imagers in array during temperature normalization process, in view of Para [0068 & 0107]);
obtain a first image data from the first imaging camera (Figures 4 & 5 and Para [0106]: each “imaging camera” imager 540 captures respective image data 412, which is obtained/input to image processing module’s upstream pipeline processing 420/510);
generate first temperature-based correction parameters corresponding to the first temperature data based on at least a stored first temperature calibration data (Temperature normalization process, in view of Para [0068 & 0107], may select a correct point spread function (PSF) from temperature calibration data that was characterized during camera manufacture and stored in the imaging system for use with temperature normalization process).
Applicant’s (claim 1) last limitation states: 
and produce first corrected image data by applying a first geometric distortion correction indicated by the first temperature-based correction parameters to the first image data.
Prior art Duparre, in view of para [0068, 0086 & 0107], teaches the upstream pipeline processing module 420/510 performs temperature normalization to produce corrected image data. Temperature normalization corrects for changes in the REFRACTIVE INDEX of the OPTICAL components through which the imagers receive light that result from changes in the temperature of the camera during use.
Duparre’s “temperature normalization” to be analogous to applying “geometric distortion” correction to compensate for “geometric distortion” of each lens caused by temperature changes. This is BECAUSE changes in refractive index can equivalently mean changes to focal length & optical power due to a “shape change” i.e. expansion/contraction of the LENS Material. To further explain this, Examiner points out some well-known relationships in a simple camera optical system describable in terms of refractive index, optical power and focal length (discussed below):
Refractive Index determines how much the PATH of LIGHT is BENT, or REFRACTED, when entering a LENS Material.
Optical Power (P), which is also called Refractive Power or Focusing Power, is the degree to which the LENS converges/diverges light, and is equal to the reciprocal of Focal Length (1 / f).
	Focal Length (f) is a distance over which a LENS brings light to a FOCUS, which conventionally is at the image plane of the IMAGE SENSOR. This is also the case for a standard light field camera, wherein each microlens is placed at one focal length from the image plane of the image sensor.	
	Therefore, a temperature-induced shaped change to a lens material would also mean a refractive index change in the lens material, and also mean a change in refractive power (optical power) and a change in focal length to the lens system. Of course this geometric shape change is undesirable and would produce distorted image captures. Hence, a need for temperature normalization correction as taught by Duparre.
other types of temperature-based geometric distortions such as the cameras in array changing characteristics or shifting positions relative to each other (i.e. translational shift in orientation) known in the art that are also considered teach Applicant’s feature of applying a geometric distortion correction indicated by a temperature-based correction parameters in order to produce a corrected image. Therefore, to more robustly show these prior art teachings in addition to prior art teachings for producing a corrected image for temperature-based geometric distortions associated with a thermal expansion/contraction within a camera array, Examiner evidences prior art Ciurea (See Para [0032, 0041, 0049, 0053, 0069-0070]. Fig.1: light field camera array 100, array of individual cameras 104, processor 106/108 & geometric calibration data 120. Geometry of camera array may change due to thermal expansion/contraction AND temperature based environmental factors can cause cameras in array to change characteristics or shift positions relative to each other. See Fig.3. Processor applies geometric distortion correction indicated by temperature-based correction parameters to produce corrected images by methods shown in flowchart Figures 2 & 4-6 and as stated in cited paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ciurea into suitable modification with the teachings of Duparre to utilize a temperature normalization process that produces corrected image data by applying a geometric distortion correction indicated by temperature-based correction parameters (associated with expansion, contraction and shift in position/orientation) to the image data for the motivated reason of improving image quality of captured image(s) by compensating for analogous art of light field camera system.
	The teachings of Duparre in view of Ciurea are considered to make it both implicitly apparent and obvious that the temperature normalization process may be applied to each imaging camera in the array or applied to a group of imaging cameras in the array. Therefore, in view of the prior art teachings, Duparre in view of Ciurea are considered to teach: (respective first, second, third, etc) corrected image data by applying a (respective first, second, third, etc) geometric distortion correction indicated by the (respective first, second, third, etc) temperature-based correction parameters (associated with expansion, contraction & shift in position) to the (respective first, second, third, etc) image data. 
Similarly, over the prior art teachings, it also implies and/or is considered obvious that respective (first, second, third, etc.) temperature data may be used for generating respective (first, second, third, etc.) temperature-based correction parameters, wherein the temperature data may be obtained from respective (first, second, third, etc.) temperature sensors associated with each imaging camera in the array or each group of imaging cameras in the array for design choice reasons as tradeoff between cost, size/space, and accuracy.



 system of claim 1, wherein the producing the first corrected image data further includes applying a first color correction indicated by the first temperature-based correction parameters to the first image data (Duparre – Para [0133-0134]: images can be normalized by compensating for both temperature and color planes appropriate to specific imagers AND focus recovery may be performed using PSF (Point Spread Function) deblurring per each color channel.  Ciurea – Fig.4: dynamic calibration process to obtain a set of geometric calibration data involves processing images to increase the correspondence between images captured in different color channels para [0056] with further view of the temperature based geometric calibration teachings in para [0032, 0041, 0049, 0053 & 0069-0070]).

	As per claim 3, Duparre in view of Ciurea teaches the system of claim 1, wherein the controller is further configured to:
generate a second temperature data for a second imaging camera included in the imaging camera array for a second time, wherein the second imaging camera is different than the first imaging camera, and obtain a second image data from the second imaging camera, and generate second temperature-based correction parameters corresponding to the second temperature data, based on at least a stored second temperature calibration data, wherein the second temperature calibration data is different than the first temperature calibration data, and produce second corrected image data by applying a second geometric distortion correction indicated by the second temperature-based correction parameters to the second image data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate. See also Duparre, paragraph 107, "Temperature normalization corrects for changes in the refractive index of the optical components through which the imagers receive light that result from changes in the temperature of the camera during use." The temperature normalization corrects for change during use therefore it should be obviously performed regularly during the use, i.e. for different times).

	As per claim 4, Duparre in view of Ciurea teaches the system of claim 3, wherein the controller is further configured to: obtain a first temperature measurement from a first temperature sensor, and obtain a second temperature measurement from a second temperature sensor different than the first temperature sensor, wherein: the first temperature data is generated based on at least the first temperature measurement, and the second temperature data is generated based on at least the second temperature measurement (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate. See also Duparre, paragraph 107, "Temperature normalization corrects for changes in the refractive index of the optical components through which the imagers receive light that result from changes in the temperature of the camera during use." The temperature normalization corrects for change during use therefore it should be obviously performed regularly during the use, i.e. for different times).

	As per claim 5, Duparre in view of Ciurea teaches the system of claim 3, wherein: the first imaging camera is mounted on a first substrate, and the second imaging camera is mounted on the first substrate (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate.).
system of claim 5, wherein the controller is further configured to: generate a third temperature data for a third imaging camera included in the imaging camera array for the first time, wherein the third imaging camera is different than the first imaging camera and the second imaging camera, and the third imaging camera is mounted on a second substrate different than the first substrate, obtain a third image data from the third imaging camera, generate third temperature-based correction parameters corresponding to the third temperature data based on at least a stored third temperature calibration data, wherein the third temperature calibration data is different than the first temperature calibration data and the second temperature calibration data, and produce third corrected image data by applying a third geometric distortion correction indicated by the third temperature-based correction parameters to the third image data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 7, Duparre in view of Ciurea teaches the system of claim 6, wherein the controller is further configured to: obtain a first temperature measurement from a first temperature sensor mounted on the first substrate, and obtain a second temperature measurement from a second temperature sensor different than the first temperature sensor and mounted on the second substrate, wherein: the first temperature data is generated based on at least the first temperature measurement, the second temperature data is generated based on at least the first temperature measurement, and the third temperature data is generated based on at least the second temperature measurement (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 8, Duparre in view of Ciurea teaches the system of claim 1, wherein the controller is further configured to: obtain a first temperature measurement from a temperature sensor, wherein the first temperature data is generated based on at least the first temperature measurement, and obtain a second temperature measurement from the temperature sensor previous to obtaining the first temperature measurement, and generate, based on at least the second temperature measurement, a second temperature data for the first imaging camera, wherein the generation of the first temperature-based correction parameters is further based on the second temperature data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5, WHICH was taken in combination with Ciurea – See Para [0032, 0041, 0049, 0053, 0069-0070] in regards to the geometric distortion correction which includes using previous temperature history data. Fig.1: processor 106/108 & geometric calibration data 120. Geometry of camera array may change due to thermal expansion/contraction AND temperature based environmental factors can cause cameras in array to change characteristics or shift positions relative to each other. See Fig.3. Processor applies geometric distortion correction indicated by temperature-based correction parameters to produce corrected images by methods shown in flowchart Figures 2 & 4-6 and as stated in cited paragraphs).

	As per independent claim 9, Duparre in view of Ciurea teaches a light field camera system comprising: an imaging camera array; means for generating a first temperature data, for a first imaging camera included in the imaging camera array for a first time; means for obtaining a first image data from the first imaging camera; means for generating first temperature-based correction parameters corresponding to the first temperature data based on at least a stored first temperature calibration data; and means for producing first corrected image data by applying a first geometric distortion correction indicated by the first temperature-based correction parameters to the first image data (Claim 9 system comprises the same features taught by the prior art in claim 1, and thus is rejected for the same reasons over the teachings of Duparre in view of Ciurea).

	As per independent claim 10, Duparre in view of Ciurea teaches a method of operating a light field camera array, the method comprising: generating a first temperature data for a first imaging camera included in an imaging camera array for a first time; obtaining a first image data from the first imaging camera; generating first temperature-based correction parameters corresponding to the first temperature data based on at least a stored first temperature calibration data; and producing first corrected image data by applying a first geometric distortion correction indicated by the (Claim 10 method comprises the same features taught by the prior art in claim 1, and thus is rejected for the same reasons over the teachings of Duparre in view of Ciurea).

	As per claim 11, Duparre in view of Ciurea teaches the method of claim 10, wherein the producing the first corrected image data further includes applying a first color correction indicated by the first temperature-based correction parameters to the first image data (Duparre – Para [0133-0134]: images can be normalized by compensating for both temperature and color planes appropriate to specific imagers AND focus recovery may be performed using PSF (Point Spread Function) deblurring per each color channel.  Ciurea – Fig.4: dynamic calibration process to obtain a set of geometric calibration data involves processing images to increase the correspondence between images captured in different color channels para [0056] with further view of the temperature based geometric calibration teachings in para [0032, 0041, 0049, 0053 & 0069-0070])

	As per claim 12, Duparre in view of Ciurea teaches the method of claim 10, further comprising: generating a second temperature data for a second imaging camera included in the imaging camera array for a second time, wherein the second imaging camera is different than the first imaging camera, obtaining a second image data from the second imaging camera, generating second temperature-based correction parameters corresponding to the second temperature data based on at least a stored second temperature calibration data, wherein the second temperature calibration data is different than the first temperature calibration data, and producing second corrected image data by applying a second geometric distortion correction indicated by the second temperature-based correction parameters to the second image data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate. See also Duparre, paragraph 107, "Temperature normalization corrects for changes in the refractive index of the optical components through which the imagers receive light that result from changes in the temperature of the camera during use." The temperature normalization corrects for change during use therefore it should be obviously performed regularly during the use, i.e. for different times).

	As per claim 13, Duparre in view of Ciurea teaches the method of claim 12, further comprising: obtaining a first temperature measurement from a first temperature sensor, and obtaining a second temperature measurement from a second temperature sensor different than the first temperature sensor, wherein: the first temperature data is generated based on at least the first temperature measurement, and the second temperature data is generated based on at least the second temperature measurement (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 14, Duparre in view of Ciurea teaches the method of claim 12, wherein: the first imaging camera is mounted on a first substrate and the second imaging camera is mounted on the first substrate (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate).

	As per claim 15, Duparre in view of Ciurea teaches the method of claim 14, further comprising: generating a third temperature data for a third imaging camera included in the imaging camera array for the first time, wherein the third imaging camera is different than the first imaging camera and the second imaging camera, and the third imaging camera is mounted on a second substrate different than the first substrate, and obtaining a third image data from the third imaging camera; generating third temperature-based correction parameters corresponding to the third temperature data based on at least a stored third temperature calibration data, wherein the third temperature calibration data is different than the first temperature calibration data and the second temperature calibration data, and producing third corrected image data by applying a third geometric distortion correction indicated by the third temperature-based correction parameters to the third image data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 16, Duparre in view of Ciurea teaches the method of claim 15, further comprising: obtaining a first temperature measurement from a first temperature sensor mounted on the first substrate, and obtaining a second temperature measurement from a second temperature sensor different than the first temperature sensor and mounted on the second substrate, wherein: the first temperature data is generated based on at least the first temperature measurement, the second temperature data is generated based on at least the first temperature measurement, and the third temperature data is generated based on at least the second temperature measurement (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 17, Duparre in view of Ciurea teaches the method of claim 10, further comprising: obtaining a second temperature data for a second imaging camera included in the imaging camera array for a second time, wherein the second imaging camera is different than the first imaging camera, and obtaining a second image from the second imaging camera, and generating second temperature-based correction parameters corresponding to the second temperature data based on stored second temperature calibration data, wherein the second temperature calibration data is different than the first temperature calibration data (Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5: camera array having MULTIPLE / DIFFERENT imaging cameras “imagers” i.e. 240 with respective corresponding lenses i.e. 202, which capture respective images, and thus implies and/or considered obvious that respective temperature data may be used for generating respective temperature-based correction parameters. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate. See also Duparre, paragraph 107, "Temperature normalization corrects for changes in the refractive index of the optical components through which the imagers receive light that result from changes in the temperature of the camera during use." The temperature normalization corrects for change during use therefore it should be obviously performed regularly during the use, i.e. for different times);
producing second corrected image data for the second image by performing a second color correction of the second image according to the second temperature-based correction parameters (Duparre – Para [0106-0107 & 0133-0134]: images can be normalized by compensating for both temperature and color planes appropriate to specific imagers AND focus recovery may be performed using PSF (Point Spread Function) deblurring per each color channel.  Ciurea – Fig.4: dynamic calibration process to obtain a set of geometric calibration data involves processing images to increase the correspondence between images captured in different color channels para [0056] with further view of the temperature based geometric calibration teachings in para [0032, 0041, 0049, 0053 & 0069-0070]).
the method of claim 10, further comprising: obtaining a first temperature measurement from a temperature sensor, wherein the first temperature data is generated based on at least the first temperature measurement, obtaining a second temperature measurement from the temperature sensor previous to obtaining the first temperature measurement; and generating, based on at least the second temperature measurement, a second temperature data for the first imaging camera, wherein the generation of the first temperature-based correction parameters is further based on the second temperature data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5, WHICH was taken in combination with Ciurea – See Para [0032, 0041, 0049, 0053, 0069-0070] in regards to the geometric distortion correction which includes using previous temperature history data. Fig.1: processor 106/108 & geometric calibration data 120. Geometry of camera array may change due to thermal expansion/contraction AND temperature based environmental factors can cause cameras in array to change characteristics or shift positions relative to each other. See Fig.3. Processor applies geometric distortion correction indicated by temperature-based correction parameters to produce corrected images by methods shown in flowchart Figures 2 & 4-6 and as stated in cited paragraphs).


wherein the first imaging camera includes an optical lens comprising a plastic (Duparre: each respective “imaging camera” imager 240 lens 220 (Fig.2A) may be comprised of a polymer “plastic” in view of para [0009, 0085 & 0099]).
	Note: See Related Art section in regard to Cutler – (US 20050117034), See Para [0005, 0016-0018, 0057, 0065, 0067, 0077].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duparre (US 2017/0187933) in view of Ciurea (US 2017/0244960) in view of Motta (US 9,681,096).

As per claim 20, Applicant claims: 
a machine readable medium including instructions which, when executed by one or more processors included in a telepresence device, cause the telepresence device to perform the method of claim 10.
	Duparre in view of Ciurea teaches machine readable medium including instructions which, when executed by one or more processors included in a multi-camera array device “light field camera”, cause the multi-camera array device to perform the method of claim 10 (Duparre – Figures 1, 2A, 4 & 5: see teachings discussed in claim 1 “light field camera” system and claim 10 “light field camera” operation method. Duparre’s controller 440 & image processing pipeline 420 would thus execute software instructions (para [0101]) causing light field camera device to perform the method of claim 10).
silent to a suggestion for the multi-camera array device “light field camera” being included in a telepresence device i.e. a glorified video conferencing device (web-camera, microphone, speaker, display network communication ability) providing an immersive augmented reality experience between two or more parties over a wired/wireless communication by means of each having a respective video conference “telepresence” device.
However, it is well known in the art to make a camera into a web-camera by integration with a video conference device in general, and further known in the art that this web-camera may be a light field camera to enhance an immersive augmented reality capability in a video conference “telepresence” device as taught by prior art Motta (See Invention Title “Light Field Capture”, Abstract & Background in col.1, lines 1-26 & Fig.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Motta into suitable modification with the teachings of Duparre in view of Ciurea to produce a video conference “telepresence” device integrated with a light field web-camera for the motivated reason of enhancing an immersive augmented reality capability in the analogous art of a light field camera system.






Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cutler – (US 20050117034). See Para [0005, 0016-0018, 0057, 0065, 0067, 0077].

Hall – (US 20150022669). See Para [0064-65].

Grossmann (US 20140125771). See Fig. 8 and Para [0006].

Pettegrew – (US 20160105608). See Para [0098 & 0040] and Fig. 22.











Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Mon - Fri 12:00-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698